Citation Nr: 0717555	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to February 9, 2001 
for the grant of service connection and a 100 percent rating 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In April 2006, the veteran 
submitted additional evidence; in April 2007 written 
argument, the veteran's representative waived RO initial 
consideration of such evidence.


FINDINGS OF FACT

1. An unappealed February 1999 rating decision denied service 
connection for PTSD.

2. After the February 1999 rating decision the first 
communication from the veteran seeking to reopen a claim of 
service connection for PTSD was received on February 9, 2001.


CONCLUSION OF LAW

An effective date earlier than February 9, 2001 is not 
warranted for the award of service connection and a 100 
percent rating for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An April 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of 
awards; July, August, and November 2005 supplemental SOCs 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed February 1999 rating decision denied the 
veteran's claim of service connection for PTSD (and also 
denied claims of service connection for chronic sinusitis, 
hypertension, skin abscess, and panic disorder, and granted 
service connection for bilateral hearing loss, rated 
noncompensable).  

The veteran alleges that he is entitled to an effective date 
in 1987 for the grant of service connection for PTSD.  He 
argues he was being treated for depression in 1987, but did 
not know then that he had PTSD; he now believes his symptoms 
in 1987 were related to his PTSD.  Additionally, he contends 
that his mental condition prevented him from filing a claim 
of service connection for PTSD earlier and from appealing the 
February 1999 rating decision.  A June 2005 statement from a 
private psychiatrist and July 2005 and January 2006 
statements from a private psychologist opine that he was 
previously unable to negotiate the claims process without 
representation because of his mental illness and functional 
illiteracy.

The veteran's argument is essentially one of equitable 
tolling, e.g., that the statutory period for filing a notice 
of disagreement (NOD) should be extended because his mental 
illness prevented him from filing a NOD.  The United States 
Court of Appeals for the Federal Circuit has found equitable 
tolling in a case where a veteran filed with the Court an 
untimely Notice of Appeal (NOA) of a Board decision because 
of mental illness.  Barrett v. Principi, 363 F.3d 1316, 1321 
(Fed. Cir. 2004).  However, the veteran's case is distinct 
from the facts of Barrett as he never filed a NOD with the 
February 1999 rating decision, while the veteran in Barrett 
did file a NOA that was untimely.  The United States Court of 
Appeals for Veterans Claims (Court) has held that equitable 
tolling of a statutory time limit is only available where an 
action was actually performed.  McPhail v. Nicholson, 19 Vet. 
App. 30, 34 (2005).  Since the veteran did not ultimately 
submit a timely or untimely NOD with the February 1999 rating 
decision, the doctrine of equitable tolling cannot be applied 
to his case.  

The Board notes that in an April 2000 statement the veteran 
requested a complete copy of his claims file so he could 
review the evidence to help him prepare an appeal.  While 
this statement indicates that he wanted to prepare an appeal, 
it is not sufficient to be construed as an untimely NOD to 
which the doctrine of equitable tolling might be applicable.  
See id. at 33 (noting that the Court was not deciding whether 
equitable tolling would apply to § 7105).  A NOD must be 
written in terms that can be reasonably construed as showing 
disagreement with a determination and is timely if it is 
filed within a year of the rating decision being appealed.  
38 C.F.R. §§ 20.201, 20.302.  If a rating decision gives 
notice that adjudicative determinations were made on several 
issues at the same time, the specific determinations with 
which the claimant disagrees must be identified.  38 C.F.R. 
§ 20.201.  The veteran's April 2000 statement does not 
specify the rating decision he wanted to appeal.  If it is 
presumed that he was referring to the February 1999 rating 
decision, that decision contained adjudications on six 
different issues and his statement does not provide any 
indication regarding which of these issues the veteran was 
planning to appeal.  Therefore, this statement cannot be 
construed as an untimely NOD and equitable tolling cannot be 
applied where an action has not been completed.  See McPhail, 
19 Vet. App. at 34.  

It is also noteworthy that while statements from a private 
psychologist the veteran submitted in support of his claim 
indicate that because of his mental illness/functional 
illiteracy the veteran was unable to negotiate the claims 
process without representation (emphasis added), appointments 
of Veterans Service Organizations as representative (for 
Texas Veterans Commission dated in September 1996; Veterans 
of Foreign Wars of the United States dated in April and 
October 2000; American Legion dated in April 2001; and 
Disabled American Veterans dated in November 2002) reflect 
that since September 1996 the veteran has been represented in 
his claims before VA.  

Since the veteran did not appeal the February 1999 decision, 
it became final and is not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decision.  
38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  CUE in the 
February 1999 rating decision has not been alleged, and that 
rating decision is a legal bar to an effective date prior to 
the date of the decision.  Hence, the veteran is precluded 
from an effective date in 1987, as he has requested.  

The only question before the Board at this time is whether 
subsequent to the February 1999 rating decision and prior to 
February 9, 2001 he communicated an intent to reopen his 
claim seeking service connection for PTSD.  There is nothing 
in record to suggest that he did so.  Nothing in the claims 
file received during this time period may be construed as a 
formal or informal claim seeking to reopen the claim of 
service connection for PTSD.  The veteran does not allege he 
submitted an earlier application to reopen the claim.  While 
February 1999 to January 2001 private and VA treatment 
records show that he was being treated for PTSD and 
depression, these records do not indicate he was interested 
in filing a new claim of service connection for PTSD.

Hence, the earliest date after February 1999 the veteran 
expressed an intent to file a claim seeking service 
connection for PTSD is February 9, 2001 and an effective date 
prior to that date cannot be granted.  

As a matter of law, the appeal seeking an effective date 
prior to February 9, 2001 for the grant of service connection 
for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

An effective date prior to February 9, 2001 for the grant of 
service connection and a 100 percent rating for PTSD is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


